Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Misc. Case No. 21-mc-00164-RM

DONNA CURLING,
DONNA PRICE,
and JEFFERY SCHOENBERG,

                              Plaintiffs,

               v.

DOMINION VOTING SYSTEMS, INC.,

                              Defendant.

 REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY FROM NON-PARTY
                   DOMINION VOTING SYSTEMS, INC.


                                       INTRODUCTION

       For all Dominion’s bluster in its Response, it has not met its burden to support its refusal

to produce anything in response to Plaintiffs’ June 9 Subpoena or offered any reason for refusing

to confer on the substance of the Subpoena, including ignoring Plaintiffs’ invitation to confer

since filing this Motion. Dominion’s refusal to comply or cooperate in any way needlessly

compelled motion practice, wasting party and judicial resources. Lacking any defense for its

nonfeasance, it offers red herrings, inaccurate claims, and important omissions.

       Dominion’s effort to liken Plaintiffs and their experts to frivolous election challengers

and conspiracy theorists is highly misleading and offensive—and disingenuous. Dominion omits

that one of its own senior employees has retained—with Dominion’s express approval—

Plaintiffs’ expert, Dr. J. Alex Halderman, as an expert witness for the employee’s highly-




                                                 1
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 2 of 16




publicized defamation action against a raft of those same frivolous election challengers and

conspiracy theorists. The Michigan Secretary of State also retained Dr. Halderman to analyze

potential vote-altering failings involving Dominion voting equipment used in Antrim County,

Michigan.1 This is fundamentally similar to work he has performed for Plaintiffs in the Curling

litigation with the same or similar Dominion voting equipment.2 Unlike those pursuing meritless

election challenges and sham “audits,” which Dominion rightly denounces, Plaintiffs and their

experts here rely on facts and science, and are not challenging any election outcomes. This is

why they seek the discovery requested from Dominion—to pursue their claims on a record that

includes critical information from the entity that manufactured and supports the voting

equipment they are required to vote on in person in Georgia. Plaintiffs seek only to protect their

constitutional right to vote at risk from extraordinary flaws in Dominion’s voting equipment.

        Dominion’s contrary speculation regarding their motives is baseless and not well taken—



1
  Dr. Halderman concluded that the county’s official presidential election results were accurate; the
incorrect reporting of unofficial results in the presidential election was due to unintentional human error;
the report claiming otherwise contained an extraordinary number of false, inaccurate or unsubstantiated
statements; and improvements in voting system software, design, training, and security were needed to
help users more easily identify when such human error occurs. See Michigan.gov, Expert report affirms
accuracy of Antrim County presidential election results (Mar. 26, 2021),
https://www.michigan.gov/som/0,4669,7-192-47796-555635--,00.html (including link to report).
Dominion has repeatedly rebuffed Plaintiffs’ and Dr. Halderman’s many invitations to discuss with
Dominion his findings regarding extremely serious vulnerabilities (which a voter could exploit in the
voting booth in mere minutes to alter votes) during the last ten months—despite the recognition of Dr.
Halderman’s expertise and credibility regarding Dominion’s own voting equipment per his engagement
by one of its senior employees. This has left voters, and election outcomes, susceptible to those
vulnerabilities.
2
  From the Curling court’s order in October 2020, e.g., “Dr. Halderman has also offered other core
relevant testimony in this case in open and sealed hearings as well as in sworn declarations. He [and
others of Plaintiffs’ experts] have provided evidence credibly explaining how malware can mask itself
when inserted in voting software systems or QR codes, erase the malware’s tracks, alter data, or create
system disruption. … Dr. Halderman has explained the many ways a BMD could be maliciously
programed or otherwise malfunction such that the ballot printed by the BMD does not match the voter’s
intended selections.” Curling, Dkt. 964 at 27-28, 67 (emphasis added).


                                                      2
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 3 of 16




and inconsistent with the cooperation between Plaintiffs’ counsel and the counsel representing

Dominion regarding Dr. Halderman’s engagement by its senior employee. Dominion cooperated

with Plaintiffs when doing so served its own ends. It otherwise has opted for obstruction and a

head in the sand approach regarding the security of its equipment, which is highly improper.

        The Curling record confirms that Plaintiffs are good-faith litigants seeking to protect their

individual rights to vote using verifiable, accurate, secure, and transparent voting mechanisms.

While courts are rightly sanctioning conspiracy theorists and their enablers for their misconduct

and frivolous claims, e.g., O'Rourke v. Dominion Voting Systems, Inc., No. 20-CV-03747-NRN,

2021 WL 3400671 (D. Colo. Aug. 3, 2021), Plaintiffs obtained an injunction in the Curling

action in a 147-page order concerning Georgia’s Dominion voting system, concluding:

        Plaintiffs’ challenge to the State of Georgia’s new ballot marking device QR
        barcode-based computer voting system and its scanner and associated software
        presents serious system security vulnerability and operational issues that may place
        Plaintiffs and other voters at risk of deprivation of their fundamental right to cast
        an effective vote that is accurately counted.

Curling, Dkt. 964 at 143 (citation omitted). This is the second injunction Plaintiffs have

obtained in Georgia. The first enjoined usage of Georgia’s prior system as of 2020 because “the

State’s failure to remedy known security breaches and exposures compromising Georgia’s

electronic voting machines and election servers violates their Fourteenth Amendment substantive

due process and equal protection rights.” Curling, Dkt. 579 at 130.3

        Dominion’s Response is riddled with contradictions and misleading claims that do not

justify its refusal to comply with Plaintiffs’ Subpoena. For example:


3
  The prior election system was subject to unauthorized access multiple times, including in 2016, and the
current election system uses some of the same components of the prior system. Dominion equipment was
first used in Georgia elections on a pilot basis in 2019 and throughout the State of Georgia in 2020.


                                                    3
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 4 of 16




          According to Dominion, Plaintiffs’ Request No. 2 seeks highly sensitive trade secrets
           (Resp. 12) that Dominion also argues are already available to the public (Resp. 9)—
           these two claims cannot be reconciled.

          Dominion claims concern that it will have to collect documents from 60 or more
           custodians, but omits that it refused to confer with Plaintiffs to work out a reasonable,
           limited custodian list. Plaintiffs took (more than) reasonable steps to alleviate
           Dominion’s claimed burden, but Dominion has steadfastly refused to avail itself of
           these opportunities, as it was required to do.

          Dominion expresses shock that Plaintiffs waited three weeks to file this Motion, but
           omits that Plaintiffs spent those three weeks trying to meet and confer with Dominion
           (Mot. 1-2, 6), having first sought discovery from State Defendants and having
           continued to seek discovery from county election authorities and other non-parties
           (whom Plaintiffs understand Dominion has separately directed not to cooperate with
           Plaintiffs’ lawful discovery efforts).

       Discovery from non-parties is customary, and Plaintiffs’ Subpoena is appropriate and

proportional to the needs of the case. Dominion is not some disinterested bystander here:

Georgia awarded Dominion a $106 million contract for its voting equipment and likely has paid

Dominion even more for maintenance and support.4 The court should order Dominion to

provide the requested discovery immediately, and award Plaintiffs their fees and costs.

                                          ARGUMENT

       In their Motion, Plaintiffs explained Dominion’s persistent nonfeasance that led to this

Court. Mot. 1-2. Dominion does not excuse its refusal to comply with its meet-and-confer

duties. See D.C. Colo. L. Civ. R. 7.1. The Court should not reward Dominion’s noncompliance

by sustaining its improper objections to the Subpoena. Dominion’s demand for costs for

providing discovery from three individual voters of limited means (counsel represents them pro




4
 Aaron Diamant, Secretary of State announces new $106M voting machine contract, WSB-TV 2 (July
29, 2019), https://www.wsbtv.com/news/local/secretary-of-state-unveils-new-voting-
machines/970920714/.


                                                 4
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 5 of 16




bono) is remarkably brazen and harsh, and an apparent effort to bully them into withdrawing the

Subpoena for fear of financial hardship or ruin. Dominion’s objections fail.

A.      Dominion Fails to Meet Its Burden to Establish that Plaintiffs’ Seek Information
        that is Irrelevant, Disproportional, or Otherwise Proscribed by Rule 45

        The scope of non-party discovery under “Rule 45 is the same as set forth in Rule

26(b)(1)” – relevant information in the possession, custody, or control of non-parties and that is

proportional to the needs of the case.5 Plaintiffs served reasonably-narrow Requests focused on

important information needed from Dominion that meet all requirements of Rules 45 and 26.

        1. Relevance. Dominion claims that it is “unclear how its communications are relevant to

[Plaintiffs’] claims in Curling.” Resp. 11. This is nonsensical. The Curling court previously

concluded based on the lengthy evidentiary record before it that “Dominion plays a large role in

all dimensions of the implementation of the new voting system in partnership with the Secretary

of State’s Office.” Curling, Dkt. 946 at 15. Dominion and its senior employee Dr. Coomer have

each directly participated in the Curling case, including live testimony from Dr. Coomer

presented by certain of the Curling Defendants. Mot. 9-10. Last fall Plaintiffs also obtained

from Dominion important communications with State Defendants and their agents—

communications State Defendants did not produce themselves and that proved highly relevant.6


5
  Premier Election Sols., Inc. v. Systest Labs Inc., No. 09-CV-1822-WDM–KMT, 2009 WL 3075597, at
*2 (D. Colo. Sept. 22, 2009) (citing Fed. R. Civ. P. 45 Adv. Comm. Note (1970)).
6
  Dominion looks to open records processes as a substitute for discovery, ignoring that many of the
documents requested are not public, which Dominion itself argues incoherently. For those that may be,
Georgia’s Secretary of State has resisted open records requests for some time. E.g., Am. Oversight,
Georgia’s Secretary Of State Releases Records In Response To American Oversight’s Lawsuit (Oct. 24,
2020), https://www.americanoversight.org/georgias-secretary-of-state-releases-records-in-response-to-
american-oversights-lawsuit. Dominion does not explain in its Response the inherent tension between
insisting that much of the discovery Plaintiffs seek is public record, but also highly confidential, trade
secret, and/or subject to attorney-client privilege. In any event, Plaintiffs have made open records act
requests under Georgia law for years, but Defendants have inhibited and delayed these efforts.


                                                     5
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 6 of 16




For example, one such email crucially-revealed that the employee responsible for providing

counties with instructions on testing and securing election equipment and data had advised

Dominion technical workers for counties that they could re-use old USB drives that were used to

transfer data in the previous election system, which the court had enjoined a year earlier as

unconstitutional because it had been compromised multiple times. See Curling, Dkt. 892-11

(produced by Dominion) (with other exhibits produced by Dominion attached hereto as

Omnibus Exhibit 8); see also Curling, Dkt. 946 at 19 (Plaintiffs’ evidence shows ballot

selections “are subject to being accessed and manipulated through hacking, unauthorized

intrusion … by USB flash drives” among other means). The discovery sought here is highly

relevant to the security of Georgia’s election system, and to the verifiability and auditability of

votes cast in its elections. This is apparent on the face of the Requests. Mot. Ex. 2, Nos. 8-17.

       2. Proportionality. Recognizing that proportionality cannot be credibly disputed,

Dominion dedicates a single paragraph to this factor. Resp. 12. While it italicizes the (modest)

number of requests for emails and complains that the parties have not agreed on a reasonable list

of custodians – omitting that this is because Dominion refused to discuss the Requests –

Dominion undertakes none of the analysis required to show disproportionality. It must establish

that the information sought is not proportional to the needs of the case “considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Hildebrand v. Wilmar Corp., No. 19-CV-00067-RM-NRN, 2020 WL 6262999,

at *1 (D. Colo. May 22, 2020) (quoting Fed. R. Civ. P. 26(b)(1)).



                                                  6
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 7 of 16




          The importance of the issues at stake cannot be overstated. “It has been repeatedly

recognized that all qualified voters have a constitutionally protected right to vote, and to have

their votes counted. Other rights, even the most basic, are illusory if the right to vote is

undermined.” Reynolds v. Sims, 377 U.S. 533 (1964) (citations omitted) (emphasis added). The

requested discovery is highly relevant to the core of Plaintiffs’ claims: “[T]he Constitution

affords Plaintiffs an interest in transparent, fair, accurate, and verifiable election processes that

guarantee each citizen’s fundamental right to cast an accountable vote.” Curling, Dkt. 964 at 78.

Likewise, the Curling court has already recognized “Dominion’s own historic unwillingness to

provide independent cybersecurity researchers with access to the Dominion Suite software and

equipment package (through sale or otherwise),” despite finding that “[t]he substantial risks and

long-run threats posed by Georgia’s BMD system, at least as currently configured and

implemented, are evident.” Id. at 85-88. The discovery sought is highly important.7

          3. Possession, Custody, and Control. Dominion argues that Plaintiffs’ Request No. 1,

which requests a “forensic image” of a certain Dominion server, seeks information outside of

Dominion’s possession (though it is within its control) because the Request requires Dominion to

generate a document not typically created in the normal course of its business activities. Resp. 7.

This Request, however, is reasonable and permitted. Plaintiffs sought to reduce the burden on

Dominion by requesting a server image rather than requesting access to inspect the server.

Courts have endorsed such practical measures, even when compliance with the request

technically requires the creation of a document not typically generated in the ordinary course of

business. See, e.g., Apple Inc. v. Samsung Elecs. Co. Ltd., 2013 WL 4426512 (N.D. Cal. Aug.


7
    See also Section C infra.


                                                   7
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 8 of 16




14, 2013) (requiring non-party to query a large database and produce resulting report over non-

party’s objection that it should not have to create new documents); Gonzalez v. Google, Inc., 234

F.R.D. 674 (N.D. Cal. 2006) (same). Plaintiffs’ experts would be happy to create the forensic

image themselves with access to the server, which Dominion can coordinate given its own access

to the relevant server.

          Though Dominion’s objection to Request No. 7 is unclear, it seems to object because a

version of the requested software is still being developed and may not ultimately be used in

Georgia. Resp. 8. Whether classified as a “possession, custody, or control” objection, a

relevance objection, or something else, the objection fails.8 Plaintiffs seek a copy of Dominion

software (and necessary ancillary information) that enables voting by paper ballot without using

a bar or QR code for tabulation. See Mot. Ex. 2, No. 7. Such software is relevant to Plaintiffs’

claims, and Dr. Halderman’s findings, that vote tabulation by a bar or QR code is unnecessary

and highly unreliable (see, e.g., Resp. Ex. B, Third Amended Complaint ¶¶ 62-90).

B.        Dominion Fails to Establish That Any Burden is Undue`

          The Response’s repetition of Dominion’s boilerplate burden objections does not remedy

the deficiencies the Motion identified. “When the burdensomeness of a subpoena is at issue, the

onus is on the party who alleges the burden to establish the burden with specificity,” and courts

require information such as “how many documents are responsive to the subpoena, how those

documents are stored, how many of those documents are privileged or protected, or how much it

would cost to” collect, review, and produce. Mot. 7-8 (citing Veroblue Farms USA, Inc. v. Wulf,

No. 1:21-MC-00016-CMA, 2021 WL 1979047, at *2 (D. Colo. May 18, 2021)). Dominion


8
    The Curling protective order resolves any confidentiality objection. See Section D infra.


                                                       8
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 9 of 16




acknowledges this burden of proof (Resp. 13-14 (citing Ex. A ¶¶ 15-19)), but fails to meet it.

Dominion’s primary excuse for doing so—that it has not had enough time to determine the actual

burden—fails. Dominion claims that it had only two weeks to determine the purported burden,

but Dominion received the Subpoena more than two months ago, on June 10, 2021. If Dominion

were taking its duties seriously, it would have completed that process well before Plaintiffs filed

this Motion. It is worth noting that Dominion had no trouble producing months of

communications with the Georgia Secretary of State’s Office on an expedited basis a year ago.

       Dominion also misstates the purported burden it would have faced from complying with

the Subpoena. It claims that compliance with Request Nos. 8-17 “would require [Dominion] to

gather communications from over 60 relevant custodians.” Resp. 13. And it complains that

many of the Requests “lack a relevant time limitation.” Resp. 13. The parties could have readily

limited the custodians and relevant time period for specific Requests weeks ago had Dominion

complied with its meet-and-confer duties. See, e.g., Mot. 6. Having deliberately, and repeatedly,

forfeited that opportunity, it should not now be heard to complain.

       Dominion’s authorities do not support its position. For example, it cites Western

Convenience Stores, Inc. v. Suncor Energy (U.S.A.) Inc. for the uncontroversial proposition that

courts protect non-parties from undue burden. See Resp. 5 (citing No. 11-CV-01611-MSK-CBS,

2014 WL 1257762, at *6 (D. Colo. Mar. 27, 2014)). That case concerned a non-party’s request

for reimbursement of the costs of producing documents. In largely denying that request, the

court explained that, while “the court should be especially vigilant to protect the non-party from

undue burden and expense … this principle should not be invoked to excuse the non-party’s own




                                                 9
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 10 of 16




 evasive or obstructive conduct.” Id. at *25. The same logic holds here. 9 Dominion’s burden

 objections are misplaced, unsubstantiated, and untimely.

 C.      Dominion Fails to Meet Its Burden to Establish that the Requested Information Is
         Available from Other Sources

         Dominion’s repeated claim that the information sought can be obtained from the Curling

 Defendants is incorrect and unsupported. Because Dominion has provided “no evidence” that

 Plaintiffs will receive the requested discovery from the Curling Defendants or even that they

 have it, this objection fails. Infinity Home Collection v. Coleman, No. 17-MC-00200-MSK-

 MEH, 2018 WL 1733262, at *4 (D. Colo. Apr. 10, 2018).

         Additionally, as detailed in the Motion and described in Section A supra, Plaintiffs seek

 documents and materials unique to Dominion or important to receive directly from Dominion.

 Moreover, Dominion omits that it has advised others not to turn over responsive documents that

 Dominion treats as confidential in response to a subpoena. See July 6, 2021 M. Maguire Letter

 to B. English (attached hereto as Exhibit 9).10 Dominion’s sudden self-serving claim that it

 9
   The Court in Western Convenience Stores also denied the non-party’s motion to quash the document
 subpoena, as (i) the non-party “had not sustained its burden to show that a search for responsive
 information would be unreasonably burdensome or expensive,” id. at *10, and (ii) the court found that,
 “[g]iven the broad discovery permitted under Rule 26(b)(1),” the plaintiffs’ requests to the non-party were
 appropriate, notwithstanding “the breadth of [the] original subpoena, or the fact that Plaintiffs sought
 information that was in some respects duplicative of materials produced by [defendant],” id. at *22.
 10
    Plaintiffs’ claims in Curling regarding Dominion’s voting equipment and the need for discovery from
 Dominion are even more important and time-sensitive given recent events. Just this week, images of
 Dominion’s election management system servers (which it claims are confidential) reportedly were
 publicly distributed. These purport to be authentic copies from those with access to the necessary
 equipment, and thus — if true — could provide a road map to how similar EMS servers in Georgia are
 configured and operate, exacerbating already extreme vulnerabilities with Georgia’s Dominion voting
 system. See AJ Vicens, QAnon Hero Claims to Present Sensitive Election Files at MyPillow CEO Event,
 MotherJones (Aug. 11, 2021), https://www.motherjones.com/politics/2021/08/qanon-hero-claims-to-
 present-sensitive-election-files-at-mypillow-ceo-event/. To be clear, Plaintiffs do not endorse improper
 disclosure of confidential election software, if that is indeed what occurred here, and there have been no
 such leaks in the Curling litigation (Plaintiffs themselves designated Dr. Halderman’s report “Attorneys’
 Eyes Only” per the Curling protective order).


                                                     10
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 11 of 16




 would now “be happy to consider a request to consent to certain discovery served on the Curling

 defendants” (Resp. 10), is empty and far too late.

 D.     Dominion Fails to Meet Its Burden to Establish that the Curling Protective Order Is
        Insufficient to Protect Any Confidential Information

        Dominion makes no effort to address Plaintiffs’ rebuttals to its misplaced “trade secrets”

 objections. Dominion cites no breaches of the Curling court’s longstanding protective order.

 And far from seeking to disclose information to unnamed “competitors” (Resp. 12), Plaintiffs are

 simply three individual voters seeking to protect their individual rights to vote. No party in the

 Curling case is a competitor to Dominion or even remotely close. Nevertheless, Dominion

 expresses vague, unsupported “concerns” about whether Plaintiffs will comply with the

 Protective Order. Resp. 13. These “concerns” are meritless and not well taken.

        Here, Dominion has previously invoked the appropriateness of the Curling protective

 order. See Mot. 11. When, like here, appropriate protections are in place, objections based on

 confidential information or trade secrets fail. See Mot. 11-12 (collecting cases); see also W.

 Convenience Stores, 2014 WL 1257762, at *7 (admonishing non-party for “continu[ing] to raise

 the ‘protective order’ issue as an excuse for its non-compliance”).

 E.     Dominion’s Arguments regarding Standing and Discovery Disputes in Georgia Are
        an Irrelevant Distraction

        Despite Plaintiffs having explained to Dominion the status of the standing issue and

 discovery in the Curling case, Dominion misstates the status of that case. As explained in the

 Motion, and as Dominion’s Response fails to recognize, the Curling court repeatedly denied

 motions to dismiss Plaintiffs’ case for lack of standing. Curling, Dkt. 375 (May 21, 2019), Dkt.

 751 (July 30, 2020). Moreover, the Curling court repeatedly has made clear that it will revisit



                                                 11
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 12 of 16




 Defendants’ standing defense at summary judgment after discovery is completed, including non-

 party discovery, which is expressly intended to provide Plaintiffs an opportunity to rebut

 Defendants’ standing defense (and others) with a fulsome record. See Mot. 14. Dominion cites

 no case where a court denied non-party discovery upon a finding that the party seeking discovery

 for another litigation before another court lacked standing to bring the claims in that underlying

 case (especially after the court hearing those claims already rejected the standing arguments

 multiple times). Standing is not an issue for determination by a court whose jurisdiction arises

 from enforcement of a non-party subpoena for discovery for a matter before another court,

 especially in an entirely different jurisdiction. Dominion itself insisted on this Court deciding

 the discovery dispute regarding the Subpoena rather than the Curling court. Whether this was an

 attempted end-run around the Curling court’s decisions on standing and discovery, that court

 was—and is—the one to which to address any standing arguments.

         Similarly, Dominion fails to cite any authority for its claim that discovery disputes

 between the parties in Georgia somehow absolve Dominion of its discovery duties. If anything,

 those discovery disputes only underscore the immense difficulties Plaintiffs face in obtaining

 discovery from the Curling Defendants—a fact the Curling court has lamented many times.11


 11
    See, e.g., Curling, Dkt. 969 at 4 (“Defendants’ … portrayal of the record evidence and the Court’s
 findings paint a picture of this case that is unrecognizable. This includes the nature of the allegations in
 the pleadings, the scope and timing of discovery, the delay caused by Defendants’ appeal of the Court’s
 threshold jurisdiction over the claims that was essentially deemed to be frivolous by the Court of Appeals.
 Despite the delays in the case as a result of the Defendants’ aggressive litigation strategy and motions
 practice, the Plaintiffs and the Court attempted to facilitate the factual development in a timely manner
 because of the expedited relief sought in connection with a continuing cycle of elections. Plaintiffs
 conducted an enormous amount of discovery and evidence gathering to support their claims. Defendants
 meanwhile made strategic decisions to limit their discovery, choosing not to conduct any fact or expert
 depositions.”); Curling, Dkt. 957 at 2 (“While State Defendants have provided some information in
 response to the Court’s directive, it has been either confusing, incorrect, or misleading …. Murkiness is
 not what the Court expected after its efforts at directing clear communications in two different phone


                                                     12
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 13 of 16




        Still worse, Dominion repeatedly draws connections between Plaintiffs’ long-running

 lawsuit and baseless efforts at reversing lawful election outcomes or destabilizing confidence in

 future elections through meritless litigation or “public audits”. Resp. 2-3, 14-17. Even a cursory

 review of the Subpoena and the history of the Curling case compellingly refutes any notion that

 the Subpoena is an attempt to legitimize any of these efforts, Maricopa County included.

 Dominion’s argument otherwise is not only offensive but bad faith given its recognition of the

 credibility and expertise of Plaintiffs’ expert, Dr. Halderman, through its approval of its senior

 employee’s retention of Dr. Halderman for defamation litigation against the same conspiracy

 theorists Dominion likens him and Plaintiffs to here.

        Plaintiffs and their counsel are not Lin Wood or Rudolph Giuliani, or the recently-

 sanctioned Colorado lawyers in O’Rourke. Plaintiffs’ claims are different, their injuries are

 different, and their motives are vastly different. See Mot. 13-14 (citing Curling, Dkts. 1067,

 1075). Dominion’s repeated claim to the contrary is borderline sanctionable itself.

 F.     Cost-Shifting Is Highly Inappropriate and the Request Is Wholly Improper Here

        Dominion should be required to bear its own costs in responding to Plaintiffs’ Subpoena.

 In determining whether to shift expenses to the requesting party, courts look to various factors.

 The huge disparity in the parties’ respective abilities to bear the cost and the public importance

 of the litigation weigh heavily against requiring Plaintiffs to bear Dominion’s costs. Dominion is

 a large corporation that earns hundreds of millions of dollars in revenue—including specifically




 conferences during the week of September 28th. This type of cat and mouse response over the last ten
 days regarding a time sensitive significant matter has needlessly burdened the Court.”).


                                                   13
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 14 of 16




 from the election system it sold to and maintains for the State of Georgia.12

        By contrast, the requesting parties here are three individual voters of limited means

 represented by counsel on a pro bono basis (counsel already has incurred millions of dollars in

 fees and costs obtaining the 2019 injunction and pursuing similar relief for the current voting

 system). As the Curling court recognized, these voters seek to protect “their fundamental right

 to cast an effective vote that is accurately counted.” Curling, Dkt. 964 at 143. The claimed cost

 of $45,000 amounts to a rounding error relative to Dominion’s revenues just from Georgia alone.

 Dominion may hope the brazenness of the threat is enough to scare Plaintiffs into withdrawing

 their Subpoena. Further, requiring Plaintiffs to pay for discovery from Dominion would all but

 guarantee that no voters would (or could) pursue such critical discovery in other legitimate

 election cases in the future—which may well be part of Dominion’s intent.

        Dominion’s citation to Rhea v. Apache Corp., 833 F. App’x 186 (10th Cir. 2020) is

 misplaced. In Rhea, a class action plaintiff sought discovery from a non-party operator of

 natural gas gathering systems that, according to at least three affidavits from the operator, would

 have “involved at least thirty-six different, and some obsolete, computer systems, required hiring

 approximately twenty-four analysts/experts, and taken over 900 work days to complete” at an

 estimated cost of (at least) $330,000. 833 F. App’x at 188-89 (cleaned up). Here, Dominion’s

 representative estimates that complying with the Subpoena in full (having declined to confer

 about any of the Requests) would cost $45,000 plus attorneys’ fees (and some vague, undefined



 12
   See University of Pennsylvania, Wharton School Public Policy Initiative, The Business of Voting:
 Market Structure and Innovation in the Election Technology Industry, at 24 (July 26, 2018),
 https://web.archive.org/web/20200701025059/https:/publicpolicy.wharton.upenn.edu/live/files/270-the-
 business-of-votin.


                                                  14
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 15 of 16




 “lost opportunity costs” that are not recoverable under Rule 45). Resp. Ex. A ¶ 18. Having been

 entrusted with providing secure, reliable voting equipment for elections in Georgia and

 elsewhere, $45,000 is a truly nominal cost to Dominion to provide basic information needed to

 protect the right to vote using its own highly-lucrative voting equipment.13

                                              CONCLUSION

         The Court should order Dominion to produce within ten days of its Order the information

 sought in Plaintiffs’ June 9 Subpoena and to pay Plaintiffs their reasonable attorneys’ fees and

 expenses incurred in connection with this Motion, which Dominion needlessly required.14


  Dated: August 13, 2021                              Respectfully submitted,

                                                       /s/ David D. Cross
                                                      David D. Cross
                                                      Mary G. Kaiser
                                                      MORRISON & FOERSTER LLP
                                                      2100 L Street, NW
                                                      Washington, DC 20037
                                                      Telephone: (202) 887-1500
                                                      DCross@mofo.com
                                                      MKaiser@mofo.com
                                                      Counsel for Plaintiffs Donna Curling, Donna
                                                      Price & Jeffrey Schoenberg

 13
    To the extent the Court entertains Dominion’s concerns that compliance with the Subpoena will result
 in “significant expense,” the Court has the ability to “fix the costs in advance of production … to protect
 the party seeking discovery from excessive costs” and to render the remainder of discovery costs non-
 significant, which Plaintiffs submit is fitting in light of the considerations described herein. See Fed. R.
 Civ. P. 45 Adv. Comm. Note (1991) (cited in Rhea, 833 F. App’x at 190-91).
 14
    Plaintiffs note that Dominion’s filing (Dkt. 10) seeking to excuse its failure to respond to the Motion by
 the original deadline was materially misleading in its omissions and characterizations. For example,
 Plaintiffs did not send the Motion to some random Dominion counsel in Georgia having nothing to do
 with the Subpoena as Dominion’s filing implies; rather, that counsel has represented Dominion
 throughout the Curling case, including appearing in that case multiple times and, more specifically, for
 the purpose of Plaintiffs’ efforts to try to negotiate Dominion’s compliance with the Subpoena at issue
 here. Ex. 9. Dominion’s counsel never indicated that email service was not sufficient for the Motion,
 despite past practice. Dominion did not amend its filing after Plaintiffs noted their concerns.



                                                      15
Case 1:21-mc-00164-RM Document 13 Filed 08/13/21 USDC Colorado Page 16 of 16




                                    CERTIFICATE OF SERVICE

         I hereby certify that I have this 13th day of August, 2021, filed the within and foregoing

 Reply in Support of Plaintiffs’ Motion to Compel Discovery from Non-Party Dominion Voting

 Systems, Inc. with the Court using the CM/ECF system which will send notification of such

 filing to all counsel of record.

                                                              /s/ David D. Cross
                                                                David D. Cross




                                                 16
